Citation Nr: 1523020	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-31 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In March 2011, the Veteran testified at a hearing before a Decision Review Officer.  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge for the issues herein on appeal.  Both hearing transcripts are of record.

These claims were previously before the Board, in April 2013, when entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder, and entitlement to a TDIU were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which in February 2014, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.

Following issuance of, and in compliance with, the February 2014 JMR, the Board remanded the case to the agency of original jurisdiction in August 2014.  The case is now once again before the Board for appellate consideration.

The Board observes that a January 2011 rating decision denied the Veteran's claim for dependent status based on permanent incapacity for self-support for his adult son.  The Veteran timely filed a notice of disagreement on the issue and, following the issuance of a statement of the case, also timely filed a substantive appeal as to the issue.  However, an October 2012 rating decision granted the Veteran dependent status based on permanent incapacity for self-support for his adult son.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that, throughout the entire rating period, the Veteran's PTSD with major depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD with major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter notified the Veteran of the factors pertinent to the establishment of a TDIU, and establishment of an effective date in the event of grant of a TDIU.

As to the issue of an increased rating for the service-connected PTSD with major depressive disorder, the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Therefore, no additional notice under 38 U.S.C.A. § 5103(a) is required.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations.   38 C.F.R. § 3.159(b)(3).  Once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a), and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Rather, once a notice of disagreement has been filed contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required rating decision and statement of the case.  The July 2010 statement of the case cited the applicable statutes and regulations and discussed the reasons and bases for denying a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran as to the higher initial rating claim on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations in May 2009, April 2011, and September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, conducted mental status examinations of the Veteran, and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD with major depressive disorder, and to determine whether entitlement to a TDIU is indicated.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged, and the record does not otherwise show, that his PTSD with major depressive disorder has increased in severity since the September 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the issues before the Board at this time, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD with major depressive disorder, as well as specific questions concerning his ability to work.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Connecticut Department of Veterans Affairs.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted in the Introduction, this case was previously remanded by the Board in August 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the August 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability; obtain VA treatment records from September 2011 through the present; schedule the Veteran for a VA psychiatric examination; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the August 2014 Board remand, the AOJ provided the Veteran with a VA Form 21-8940, obtained updated VA treatment records, and afforded the Veteran a VA psychiatric examination that was consistent with the remand directives.  Accordingly, the Board finds that VA at least substantially complied with the August 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD with major depressive disorder has been rated as 50 percent disabling under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The VA general rating formula for mental disorders reads, in pertinent part 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD with major depressive disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Summary of the Evidence

A February 2009 intake form from the Norwich Vet Center notes that the Veteran was unemployed due to his employer downsizing, and indicates that he was looking for work.  Mental status examination revealed the Veteran to be neat, friendly and cooperative, and of average intelligence.  He had appropriate speech, and was alert and fully oriented.  His memory function was normal, and his affect was appropriate.  His motor activity was relaxed and at ease.  His judgment was good.  There was no evidence of delusions, disorganized thinking, or hallucinations.  There was evidence of sleep disturbance and loss of energy.  The Veteran indicated that he divorced two years prior in a mutually agreed upon divorce.  He explained that he had been married for 30 years, and that they divorced because they had not been emotionally close for the last 10 years of their marriage.  He reported suicidal ideation several times per month with no suicide attempts.  He could not say whether or not he would ever act on those impulses.  He denied homicidal thought.  He complained of sudden feelings of impending doom for no apparent reason.  He described a substantial history of alcohol abuse.  The Veteran indicated that he had two children, and that one of his children possibly had Asperger's Syndrome, and lived with him.  He noted that he saw his other child once per month.  With regard to his current symptoms, the Veteran reported bouts of paranoia, an overall sense of dread, and bouts of depression.  He stated that he had a girlfriend, whom he saw for a week at a time, once per month, as she lived in Montreal.  The diagnoses were PTSD, recurrent and severe major depressive disorder, alcohol dependence, and adjustment disorder with depressed mood.

In an April 2009 statement, the Veteran reported that he had symptoms including depression, paranoia, a short fuse, difficulty holding a job, crying spells, sleep disturbance, fear, and intrusive thoughts.  He also reported that he has anger outbursts and lashes out at people, including family members.

In May 2009, the Veteran underwent a VA PTSD examination.  The Veteran reported that he had a temporary job collecting census data.  Prior to that job, he worked as a salesman for seven years.  He indicated that his last job lasted for 20 months before he was let go for sub-optimal performance.  The Veteran reported symptoms including difficulty sleeping, nightmares, flashbacks triggered by loud noises, a demanding personality, irritability, and road rage while driving.  Regarding the road rage, the Veteran stated, "I am never physically trying to run anyone off the road."  He reported that he had intrusive thoughts of Vietnam, depression on a daily basis, a pervasive feeling of pessimism about the future, and a sense of paranoia.  The Veteran reported that he had friends, and that he enjoyed seeing them at gatherings, but that since they are married, he did not want to burden them with his company.  He noted normal energy and sex drive, but poor appetite.  He reported that he was divorced after having been married for 30 years.  He stated that he had two children, and that his son lived with him on a part-time basis and was impaired in cognitive and motor functioning.  He indicated that he maintained a friendly relationship with his ex-wife, but stated that they did not really talk.  The Veteran noted that he held a variety of sales positions in the past, with the longest sustained term of employment lasting for five years.  He reported that he bought and sold antiques in his leisure time, but indicated that he had not pursued that interest in over two years.

On mental status examination at the May 2009 VA examination, the Veteran was observed to be casually dressed and well groomed.  He was able to maintain adequate eye contact and his speech was within normal limits for rate and rhythm.  His mood was somewhat flat, and he became tearful during the interview.  His affect was mildly anxious.  Cognitively, his long- and short-term memory were intact, as were his attention and concentration.  There was no evidence of psychosis, paranoia, or mania.  The Veteran was not suicidal or homicidal, but he reported that he experienced occasional, passive suicidal ideation.  The VA examiner diagnosed the Veteran with PTSD; moderate to severe recurrent major depression; and alcohol dependence.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

A June 2009 VA treatment record reveals that the Veteran was not working at that time, but had a temporary job collecting census data.  Prior to his temporary job, he worked in sales.  The Veteran complained of intrusive thoughts, recurring nightmares, trouble sleeping, flashbacks triggered by loud noises, irritability, road rage, depression, pessimism, and paranoia.  On mental status examination, the Veteran was casually dressed and well groomed.  He was pleasant and cooperative with good eye contact.  Speech was normal.  Mood was constricted or flat and affect was calm.  His thought process was organized and goal-directed.  There were no memory, concentration, or attention deficits.  Insight was good and there was no evidence of psychosis, mania, or paranoia.  There was no suicidal or homicidal ideation.  The Veteran reported that he had a reasonably close relationship with his siblings and that he maintains a friendly relationship with his ex-wife, but that he does not talk with his ex-wife.  The Veteran was diagnosed with PTSD, moderate to severe recurrent major depression, and alcohol dependence.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

A later June 2009 treatment record reflects that the Veteran complained of irritability, frequent road rages, nightmares, poor sleep, and hypervigilance to loud noises, surprises, and closed spaces.  He stated that he last worked as a salesperson, but was fired due to mood irritability.  He also endorsed anger outbursts at his children, intrusive thoughts, depressed mood, poor appetite, and poor motivation.  He denied changes in his libido, energy, memory, or concentration.  He acknowledged feeling helpless and pessimistic.  He noted passive suicidal ideation but no previous attempts, current intention, or access to weapons.  He denied mania or psychosis.  Mental status examination showed the Veteran to be casually dressed with fair eye contact.  His speech was normal.  Mood was depressed and affect was constricted, dysphoric, and tearful.  Thought process was linear and logical.  The Veteran denied suicidal ideation, homicidal ideation, and hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician indicated that the Veteran's symptoms led to significant impairment in functioning, including divorce, strained relationships with his children, and being fired from work.

In July 2009, the Veteran reported limited job prospects.  He noted that his son was living with him, and that his son worked part-time and had developmental disabilities.  The Veteran acknowledged feeling hopeless and depressed about his future.  He noted passive suicidal ideations, but stated that he would not engage in suicidal behavior due to concern for his son.  He complained of feeling anxious and restless.  Mental status examination showed the Veteran to be dressed casually with fair eye contact.  He was pleasant and cooperative.  Speech was normal and mood was good.  Affect was constricted, dysphoric, and tearful.  Thought process was linear and logical.  The Veteran denied homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician noted that the Veteran's PTSD and depressive symptoms were "significant."

An August 2009 record indicates that the Veteran reported ongoing financial difficulties and stress from being unemployed.  He reported irritability over lack of success in finding a job.  He admitted to "using a lot of alcohol."  He also indicated that his ex-wife was suing him for alimony and that he continued to support his son who had developmental delay.  Mental status examination revealed the Veteran to be casually dressed with fair eye contact.  Speech was normal.  Mood was described as "good and bad days."  Affect was constricted, dysphoric, and tearful, and mood was congruent.  Thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, paranoia, and delusions.  Insight and judgment were fair.  The physician indicated that the Veteran struggled with significant PTSD and depressive symptoms as well as financial difficulties and unemployment, and noted that his symptoms were complicated by ongoing alcohol use.

SSA records reflect that the Veteran was found to be disabled based on his anxiety disorder and alcohol abuse in August 2009, effective October 13, 2008.  The records note that he previously worked as a salesman and a census taker.  A June 2009 record indicates that the Veteran had symptoms including difficulty dealing with people, nightmares, trouble sleeping, social isolation, poor memory, poor concentration, difficulty getting along with others, paranoia, depression, and tearful outbursts.  The Veteran indicated that he was unable to hold a job due to stress, lashing out at others, and depression.  There were no problems with personal care, grooming, taking medication, preparing meals, performing household chores, going grocery shopping, or managing money.  The Veteran indicated that he enjoyed watching sports, but stayed home alone to watch them.

A September 2009 treatment record reveals that the Veteran continued to drink significant amounts of alcohol on a daily basis.  The Veteran's PTSD symptoms were noted as unchanged, with nightmares and intrusive memories.  The Veteran endorsed passive suicidal ideation without plan or intent.  Sleep, appetite, and energy were poor.  The Veteran reported that he was planning to work part-time on a short-term basis with the census bureau, and indicated that the job was "low stress."  He endorsed symptoms of feeling little interest or pleasure in doing things; feeling down, depressed, or hopeless; difficulty sleeping; feeling tired; feeling bad about himself; and feeling that he would be better off dead.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was sad and tearful, but his affect was calm.  His speech was normal and his thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit.  Insight was good and there was no evidence of psychosis, mania, or paranoia.  The Veteran denied suicidal and homicidal ideation.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

An October 2009 VA treatment record notes that the Veteran had significant PTSD and depressive symptoms.  He endorsed depression, poor motivation, sleep disturbance, anhedonia, and feeling hopeless.  He also noted anxiety and a sense of doom.  He denied suicidal ideation but reported sleep disturbance.  He indicated that he continued to use alcohol to help with anxiety and sleep.  On mental status examination, the Veteran was casually dressed and had fair eye contact.  His speech was normal.  He described his mood as "doom," and his affect was constricted and dysphoric.  His thought process was linear and logical, and his thought content was normal.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.  His symptoms were easily worsened by stress, and the VA physician noted that his symptoms "all impair his ability to work at this point."

In an October 2009 letter, the Veteran's VA physician, J. Amatruda, Psy.D., MPH, states that, given the co-existence of the Veteran's chronic psychiatric conditions of PTSD, major depression, and alcohol dependence, the Veteran is "unable to sustain employment at this time, and in my opinion, it is unlikely that he will ever be able to resume work of any kind."

A November 2009 VA treatment record reveals that the Veteran's PTSD symptoms were active and that he used alcohol to control his anxiety, numb himself emotionally, and promote sleep.  He reported poor sleep.  Mental status examination showed the Veteran to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  Mood was sad and tearful and affect was fatigued.  Speech was normal.  Thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit.  Insight was good and there was no evidence of psychosis, mania, or paranoia.  The Veteran denied suicidal and homicidal ideation.  The Veteran was assigned a GAF score of 52, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

A later November 2009 VA treatment record reflects that the Veteran endorsed symptoms including poor sleep, anhedonia, amotivation, feelings of loss, frustration, poor energy, and poor appetite.  He also noted nightmares and restlessness.  Mental status examination showed the Veteran to be casually dressed with fair eye contact.  He was pleasant and cooperative and his speech was normal.  His mood was "still pretty stressed," and his affect was constricted and dysphoric.  Thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation as well as hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician concluded that the Veteran had significant PTSD and depressive symptoms.

The Veteran submitted a statement to VA in November 2009 indicating that he has been "self-medicating for several years" as a result of reoccurring nightmares, anxiety and depression.

A January 2010 VA treatment record reflects complaints of paranoid ideation and poor sleep.  He indicated that the increase in paranoid ideation was contemporaneous with his starting Effexor.  The Veteran denied suicidal ideation but endorsed homicidal ideation.  However, he reported, "I don't believe I would do it."  He indicated that he spent his days alone watching television, and noted that he terminated counseling at the Veteran's Center.  Mental status examination showed the Veteran to be casually dressed and well groomed.  He was cooperative and was able to maintain good eye contact.  His mood was sad and tearful, and his affect was fatigued.  His speech was normal, his thought process was organized and goal-directed, and he exhibited no defect of memory, concentration, or attention.  Insight was good and there was no evidence of psychosis, mania, or paranoia.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

Another January 2010 VA treatment record reflects that the Veteran reported increased anxiety related to his divorce proceedings.  He stated that his wife was seeking alimony from his SSA disability benefits, and reported that he would be unable to care for his developmentally disabled son with the reduced income, and that his son would have to live with his ex-wife.  On mental status examination, the Veteran was observed to be dressed casually and to have fair eye contact.  His speech was normal, and he described his mood as "less depressed but still worried."  His affect was constricted and slightly dysphoric, and his thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician indicated that the Veteran had significant PTSD and depressive symptoms.

In March 2010, the Veteran reported that he structured his time with chores and taking care of the house.  Mental status examination showed the Veteran to be casually dressed with fair eye contact.  He was pleasant and cooperative.  His speech was normal, but his mood was fearful.  His affect was constricted and euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  His insight and judgment were fair.  The physician indicated that the Veteran had PTSD with major depressive disorder with improved mood stability but hypervigilance at night.

A June 2010 VA treatment record notes that the Veteran complained of depressed mood.  He noted that he was ordered to pay alimony to his ex-wife, which would cause significant financial burden.  He reported feeling dazed but not sleepy.  He complained of intermittent nightmares.  Mental status examination showed the Veteran to be casually dressed with fair eye contact.  Speech was normal.  Affect was constricted, dysphoric, and tearful, and mood was congruent.  Thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician indicated that the Veteran had PTSD and major depressive disorder with chronic stressors stemming from divorce proceedings.  Mood was significantly depressed and complicated by alcohol use and PTSD symptoms.

A July 2010 record indicates that there was minimal change from the Veteran's previous visit, except for less tearfulness.  The Veteran admitted to anger at his ex-wife and drinking too much.  Mental status examination showed the Veteran to be casually dressed with fair eye contact.  His speech was normal, his mood was unchanged, and his affect was constricted and slightly dysphoric.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.

An August 2010 treatment record reflects that the Veteran felt frustrated and "financially strapped."  He noted that he spent most of his time at home and on the computer.  He complained of poor sleep but noted that his mood was less depressed.  On mental status examination, the Veteran was casually dressed and had fair eye contact.  His speech was normal, and he described his mood as "alright."  His affect was constricted and slightly dysphoric.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.

A September 2010 record indicates that the Veteran was still unemployed.  He reported no change in his psychosocial stress, mood, and use of alcohol.  He complained that his financial situation had worsened since he was ordered to pay alimony.  He complained of nightmares and poor appetite.  Mental status examination revealed the Veteran to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was flat, and his affect was calm but fatigued.  His speech was normal and his thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit.  Insight was good and there was no evidence of psychosis, mania, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

In a September 2010 letter, Dr. Amatruda provides diagnoses for PTSD, major depression, and alcohol dependence.  He opines, "Given the co-existence of these chronic psychiatric conditions, [the Veteran] is unable to sustain employment and unfortunately he continues to self-medicate with the continued use of alcohol."  He further notes that the Veteran has been compliant with his treatment plan, but has shown minimal progress to date.

An October 2010 record reveals that the Veteran reported that he was leaving the house several times each week to attend nighttime auctions of antiques.  He noted that he felt more energetic and hopeful, but continued to have disrupted sleep with frequent nightmares.  On mental status examination, the Veteran was observed to be casually dressed, and to have fair eye contact.  His speech was normal and his mood was described as "better."  His affect was constricted and euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.  The physician noted that there was an improvement in the Veteran's level of alcohol use and degree of socialization with a more optimistic mood but continued sleep problems.

In December 2010, the Veteran reported that his mood was slightly better.  He attributed the improvement in mood partly to stopping alcohol use.  He reported ongoing sleep disturbance with frequent awakenings.  He stated that, since stopping alcohol, he had difficulty coping with past memories of trauma.  He teared up visibly while discussing his difficulty with the memories of trauma.  He reported intermittent flashbacks and nightmares.  He reported stable appetite and energy level.  He indicated that he had an uneventful Thanksgiving and that he had started dating again.  On mental status examination, he was observed as being casually dressed and having fair eye contact.  His speech was normal and his mood was described as "a bit better."  His affect was constricted but euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  His insight and judgment were fair.

Another December 2010 VA treatment record reveals that the Veteran reported that he met a woman and that he was trying to drink less.  He complained that sleep was poor, but reported that his appetite was good.  He stated, "Things have changed for the better in certain respects."  Mental status examination revealed the Veteran to be casually dressed and well groomed.  He was cooperative and maintained good eye contact.  His mood was flat and his affect was "calm/fatigued." His speech was normal.  His thought process was organized and goal-directed.  There were no memory, concentration, or attention deficits noted.  His insight was good and there was no evidence of psychosis, mania, or paranoia.  The Veteran denied suicidal and homicidal ideation.  The Veteran was assigned a GAF score of 63, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

In January 2011, the Veteran stated that he significantly reduced his alcohol use over the past four weeks.  On mental status examination, the Veteran was casually dressed and well groomed.  He was cooperative and had good eye contact.  His mood was stable and his affect was "calm/fatigued."  His speech was normal.  His thought process was organized and goal-directed.  There were no memory, concentration, or attention deficits noted.  His insight was good.  There was no evidence of psychosis, mania, or paranoia.  The Veteran denied suicidal and homicidal ideation.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

Another January 2011 VA treatment record reflects that the Veteran reported gradual reduction in alcohol intake.  His mood was mostly anhedonic and his sleep was poor.  On mental status examination, the Veteran was observed to be casually dressed and to have fair eye contact.  His speech was normal.  His affect was constricted and euthymic.  His mood was congruent to his affect.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  His insight and judgment were fair.  The clinician noted improvement in the Veteran's insight over the past few weeks.

A March 2011 VA record notes no significant changes since his last appointment.  He noted that he spent most of his time at home by himself or using the computer.  His mood was anhedonic and he was angry that he had to pay alimony each month.  He indicated that he was still struggling financially.  On mental status examination, the Veteran was casually dressed and had fair eye contact.  His speech was normal, and his mood was unchanged.  His affect was constricted but euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  His insight and judgment were fair.  

Another March 2011 record reflects that the Veteran was still using alcohol, but drinking less than he had in the past.  He denied suicidal thoughts, but endorsed homicidal ideation toward people who have hurt him in the past.  He reported poor sleep and energy level.  He reported good appetite.  On mental status examination, the Veteran was observed as being casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable and his affect was "calm/fatigued."  His speech was normal.  His thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit noted.  His insight was good.  There was no evidence of psychosis, mania, or paranoia.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

During a March 2011 hearing before the RO, the Veteran testified that he had not worked for the prior few years.  He endorsed symptoms, including lashing out at people, irritability, social isolation, difficulty sleeping, nightmares, and depression.  He indicated that he used to work in sales but had trouble interacting with others.  He further reported that his most recent job was in sales.  It did not involve interaction with the public, but did require interaction with companies.  He indicated he lost that job, at least in part, due to his irritability.

In a March 2011 letter, Dr. Amatruda states that the Veteran has diagnoses for PTSD, major depression, and alcohol dependence.  Dr. Amatruda reports that there was minimal improvement in the Veteran's clinical presentation, although he was using alcohol less.  Dr. Amatruda noted that the Veteran's symptoms included disrupted sleep pattern, intrusive thoughts and nightmares, feeling chronically overwhelmed and hopeless, social isolation, and distrust of people.  Dr. Amatruda concluded that, "[g]iven the magnitude of his ongoing psychiatric symptoms, in my opinion, it is unlikely that he will ever be able to resume work of any kind."

In April 2011, the Veteran was afforded another VA psychiatric examination.  At the examination, the Veteran again asserted that he is unemployable due to his service-connected PTSD.  The examiner noted that the Veteran was divorced and lived alone, although his son lived with him on a part-time basis.  The Veteran reported that he worked periodically since his last VA examination, and that his employment consisted of a temporary job for the census bureau collecting data on households.  He explained that, previously, he worked as a salesman for a package company, and that he was terminated from that job due to difficulty getting along with management and colleagues.  The Veteran complained of a mild decline in occupational functioning since his last examination, and explained that he did not think that he was employable due to his difficulty interacting with other people.  He indicated that he did not tolerate the mistakes of others well, and often became argumentative or angry with individuals who were not completing tasks on time.  The Veteran reported limited social engagements that were restricted to periodic interactions with seasonal visitors and occasional visits (six times per year) with a high school friend.  He noted a good relationship with his son who lived with him part-time.  He did not describe activities or hobbies, but reported that he liked to take walks.  He noted that, when he engaged with other individuals, he becomes more anxious, but acknowledged that he becomes more depressed when he isolates himself and does not seek out social contact.  The Veteran endorsed symptoms including frequent nightmares, intrusive recollections, survivor guilt, avoidance of trauma-related stimuli, social isolation, disrupted sleep, and irritability.  He also reported guilt, sadness, self-loathing, self-criticalness, and passive suicidal ideation.  He noted that he periodically thought of killing himself and described a poorly formed plan of walking out into the ocean.  The Veteran indicated that his responsibility for his son kept him from acting on those thoughts.  He also reported significant fatigue, poor energy, and irritability.  Additionally, the Veteran noted doom, fearfulness, fear of losing control, and feeling nervous.

On mental status examination at the April 2011 VA examination, the Veteran was observed to be neatly dressed and appropriately groomed.  He was alert and fully oriented.  His eye contact was intermittent, but improved as the examination progressed.  His speech was normal but somewhat low in volume.  He had a generally dysphoric mood and a flat affect.  The Veteran teared up on more than one occasion, but generally managed to maintain his composure.  His thought processes were logical, coherent, and goal-directed without loose associations.  He did not display significant paranoid ideation.  There was no evidence of hallucinations, although the Veteran did report that he periodically saw fully formed individuals whom he did not know.  He did not describe significant anxiety concerning those events.  The Veteran denied active suicidal ideation.  His insight and judgment were grossly intact.  The VA examiner diagnosed the Veteran with chronic PTSD, moderate recurrent major depressive disorder, and alcohol dependence in partial remission.  The examiner assigned the Veteran a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner explained that the Veteran's symptoms included nightmares, recurrent intrusive recollections, intense psychological distress upon exposure to thoughts or feelings or cues that remind him of the trauma, avoidance of trauma-related stimuli, restricted range of affect, social isolation and withdrawal, disrupted sleep and irritability, depressed mood, fatigue, feelings of worthlessness, excessive guilt, recurrent thoughts of death, and anxiety symptoms.  The examiner concluded that the Veteran's PTSD and depressive symptoms resulted in deficiencies in most areas, including family relations, work, and mood, as well as reduced productivity and work efficiency which decrease his ability to socialize and function in social environments including the work world.  The examiner also concluded that, although the Veteran's PTSD and depression have an impact on his ability to maintain steady employment and his ability to maintain close interpersonal relationships, his PTSD with depression does not render him completely unemployable.  In that regard, the examiner explained that the Veteran may have difficulty obtaining employment in positions that require him to interact effectively with individuals, his successful completion of the temporary job with the census bureau indicates that he would be able to perform in a position where he was not required to interact frequently with work colleagues or the general public.

A June 2011 treatment record reflects that the Veteran reported an increase in anxiety and rumination due to changes in his living situation, as he was recently informed that he had to move to another apartment.  He noted worsening sleep but significantly reduced alcohol intake since the prior year.  He also stated that he was no longer feeling particularly depressed and that he spent most of his days relaxing by the beach.  Mental status examination revealed the Veteran to be dressed casually and to have fair eye contact.  His speech was normal.  He reported his mood to be "stressed."  His affect was constricted, but euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  His insight and judgment were fair.

Another June 2011 treatment note reveals that the Veteran was only drinking heavily one day per week.  He reported transient suicidal ideation and paranoia with a sense of "impending doom," but denied suicidal ideation and paranoid ideation at that time.  He reported that he tried to go to the beach daily.  He reported poor sleep and energy level, but good appetite.  On mental status examination, he was observed to be casually dressed and well groomed.  He maintained good eye contact.  His mood was stable and his affect was "calm/fatigued."  His speech was normal.  His thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit noted.  His insight was good and there was no evidence of psychosis, mania, or paranoia.  His insight and judgment were good.  The Veteran was assigned a GAF score of 53, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

A July 2011 record notes the Veteran's reports of transient homicidal ideation without intent or plan.  The Veteran also noted paranoia and a sense of "impending doom."  He indicated that he enjoyed going to the beach when weather permitted.  He reported poor sleep and energy level, but good appetite.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He had good eye contact.  His mood was stable, and his affect was "calm/fatigued."  His speech was normal.  His thought process was organized and goal-directed.  There was no memory, concentration, or attention deficit noted.  His insight was good, and there was no evidence of psychosis, mania, or paranoia.  The Veteran denied suicidal ideation.  The Veteran was assigned a GAF score of 53, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

Another July 2011 record reveals that the Veteran's mood was positive and he reported reduced alcohol use.  Mental status examination showed the Veteran to be casually dressed and to have fair eye contact.  His speech was normal.  He reported his mood as "stressed."  His affect was constricted but euthymic.  His thought process was linear and logical.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight and judgment were fair.

September 2011 records reveal that the Veteran reported moving into a new apartment that was "a little bit bigger and nicer."  The Veteran denied binge drinking, and indicated that he was making an effort to drink less.  He continued to report a sense of paranoia and impending doom.  He reported poor sleep, in part to recently beginning use of a C-PAP machine.  However, he also reported some initial benefits with Ambien.  He reported increased appetite, as well as weight gain.  He reported having issues with his son.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was calm, less fatigued, and constricted but euthymic and mood-congruent.  His speech was fluent with a normal rate and rhythm.  His thought processes were organized and goal-directed, and he exhibited no memory, concentration, or attention deficit.  His insight was good.  He exhibited no evidence of psychosis, mania, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 53, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

November 2011 records indicate that the Veteran reported that his PTSD symptoms were activated on Veteran's Day, which is the case year after year.  He reported increased alcohol consumption on Veteran's Day.  He also reported increased nightmares, flashbacks, and anxiety on Veteran's day.  He further reported increased stress related to caring for his son and to a difficult financial situation.  On mental status examination, the Veteran was noted as casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was sad.  His affect was mildly anxious.  His speech was fluent and of normal rate and rhythm.  His thought process was organized and goal directed, and he had no memory, concentration, or attention deficit.  His insight was good.  There was no evidence of psychosis, mania, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 50, indicating serious symptoms or a serious impairment in social or occupational functioning.

In January 2012, the Veteran reported doing "better," and feeling more relaxed since spending eight days in the Dominican Republic with a friend and his wife.  The Veteran continued reporting psychosocial stressors relating to financial strain and caring for his disabled son.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was sad, and his affect was mildly anxious.  His speech was fluent with normal rate and rhythm.  His thought process was organized and goal-directed.  He had no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of psychosis, mania, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

In June 2012, the Veteran reported that he had "regressed."  He attributed this regression to increased physical pain and lack of sleep.  He also reported stress related to finances and to caring for his disabled son.  He reported spending most of his time worrying about his son and looking after his son's welfare.  He reported continued difficulty with sleep and increase in nightmares.  He denied changes in alcohol usage.  He reported that he tries to engage socially with friends, but complained, "If I get together with them they are drinking."  On mental status examination, the Veteran was observed as casually dressed and with fair eye contact.  He was pleasant and cooperative, and his speech was intact, fluent, and of normal rate and volume.  The Veteran described his mood as "same."  His affect was constricted, dysthymic, and mood-congruent.  His thought process was linear and logical.  He had fair insight and judgment.  He denied hallucination, paranoia, delusions, suicidal ideation, and homicidal ideation.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

In August 2012, the Veteran reported having increased flashbacks of brief duration.  He indicated he was looking forward to going to Block Island with a friend.  He indicated that he had severe back pain that wakes him up.  He reported variable energy level.  He endorsed transient homicidal ideation, which he attributed to experiencing frustration.  Mental status examination revealed the Veteran to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal.  His thought process was organized and goal directed.  He had no memory, concentration, or attention deficit.  His insight was good, and he exhibited no evidence of psychosis, mania, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 65, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

In September 2012, the Veteran reported no significant changes in his life in the past few months.  He reported experiencing intermittent, short-lived flashbacks.  He also reported that his sleep remained disrupted.  He indicated that he spent most of his time at home with his son, and that he still drank about two to three beers each day.  On mental status examination, the Veteran was observed as being dressed casually and having fair eye contact.  He was pleasant and cooperative with speech that was normal, mood that was "about the same," and affect that was constricted, dysthymic, and mood-congruent.  His thought processes were linear and logical.  He denied hallucination, paranoia, delusions, and suicidal and homicidal ideations.  His insight and judgment were fair.

In November 2012, the Veteran reported that his mood and PTSD symptoms were unchanged.  He reported that since his last visit he had moved, and that he had had frequent, but "short-lived" flashbacks and nightmares.  He indicated that his appetite tends to wax and wane, and that his energy level also tends to be variable.  He endorsed transient homicidal ideation, which he attributed to anger and frustration.  On mental status examination, the Veteran was casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal, and his thought process was organized and goal-directed.  He exhibited no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of mania, psychosis, paranoia, or suicidal ideation.  The Veteran was assigned a GAF score of 65, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

During his January 2013 hearing before the Board, the Veteran testified that he had symptoms including suicidal ideation, panic attacks a couple of times per week, and flashbacks.  He noted that he spends most of his days watching television in his house, but that he occasionally takes walks.  He described poor social interaction and avoidance of crowds.  He indicated that he has a few friends, and that he sits around to talk with them.  He noted that he angers easily and yells at people.  He stated that he does not see his siblings much and that he was divorced after having been married for 29 years.  He reported that he is intolerant of people and reluctant to be in an environment with others.  He also indicated that he last worked in October 2008.  He stated that he cooks for himself, but prepares simple meals.  He reported sleep disturbance and nightmares.  He testified that when he has flashbacks at night, he will make sure his door is locked and will check outside before going to bed, but does not "necessarily get up and walk around and look."  He indicated that when he has sleep disturbances, he tends to sit on his couch and watch television for two or three hours.  He stated that he avoids movies and video games about war.  He also stated that he did not believe that he was able to work due to his inability to interact with others and his depression.  He noted that he was receiving SSA disability benefits for his psychiatric disorder, and was found unemployable by the SSA.  He stated that one reason he believes he cannot work is that he gets very angry at people.

At a February 2013 VA mental healthcare treatment visit, the Veteran reported that his mood and PTSD symptoms were stable.  He reported that, since his last visit, he had started a relationship with a woman five years his junior, and that the relationship had been positive and a welcome change.  He reported that he was still using alcohol, but indicated that his consumption was "much less" since he first began therapy.  He reported that his sleep remained poor, and that his energy level and motivation were variable.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal, and his thought process was organized and goal-directed.  He exhibited no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of mania, psychosis, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 68, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

In May 2013, the Veteran reported feeling "so-so."  He reported a psychosocial stressor of having to find a new place to live by mid-June 2013 and having been denied a VA claim for increased disability rating.  He reported that he was continuing to make an effort to reduce his alcohol consumption.  He reported that his PTSD symptoms occur "often," primarily in the form of flashbacks.  He reported poor sleep and variable energy level and motivation.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal, and his thought process was organized and goal-directed.  He exhibited no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of mania, psychosis, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 68, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

In August 2013, the Veteran reported that he was doing "OK," with his primary ongoing stressor being related to planning for his disabled son.  He reported that his ex-wife refused to have their son live with her.  He reported "regular" flashbacks and occasional military-related nightmares.  He reported spending time going to the beach and watching television.  He indicated that his sleep was poor and his energy level and motivation were variable.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal, and his thought process was organized and goal-directed.  He exhibited no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of mania, psychosis, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 70, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

In November 2013, the Veteran reported being frustrating over trying to resolve a medical issue concerning a growth between his toes.  He also reported PTSD symptoms of flashbacks.  He further reported that the situation with his disabled son was improving.  He reported that his sleep was poor and his motivation and energy level were variable.  He reported drinking less alcohol, but using marijuana to cope with his anxiety.  On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was cooperative and able to maintain good eye contact.  His mood was stable, and his affect was mildly anxious.  His speech was normal, and his thought process was organized and goal-directed.  He exhibited no memory, concentration, or attention deficit.  His insight was good, and there was no evidence of mania, psychosis, paranoia, or suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 68, indicating mild symptoms or some difficulty in social or occupational functioning, but overall good functioning with some meaningful interpersonal relationships.

A VA treatment noted date January 10, 2014, indicates that the Veteran did not attend a scheduled psychological treatment session on that date.  Although the record contains evidence of subsequent treatment for various physical disabilities, it does not show that the Veteran resumed regular mental health treatment.

A May 2014 VA occupational therapy consultation note indicates that the Veteran reported his depression to be stable.  The Veteran also reported that he was still living with his disabled son.  The Veteran also indicated that he was living with his girlfriend while recuperating from knee surgery.  The Veteran reported independence in all activities of daily living, including grooming, hygiene, driving, doing laundry, cooking, cleaning, shopping, and walking.

A May 2014 VA psychiatry note indicates that the Veteran denied feeling nervous, and that he had normal psychomotor activity.  The Veteran denied tactile, auditory, and visual disturbances.

The Veteran was afforded a VA psychological examination in September 2014.  At the examination, the Veteran reported severe sleep disturbance and daily intrusive flashbacks.  The Veteran became teary eyed and distressed while reviewing in-service traumas with the examiner.  The Veteran further reported chronic reexperiencing, avoidance, hyperarousal, and negative alteration of mood and cognition symptoms.  He stated that he feels sad a portion of every day, is fatigued, has difficulties with concentration, and has negative self-esteem over parenting-related issues.  He denied overt suicidality, and stated that his responsibility caring for his disable son would prevent him from suicide, but also indicated that he does not care whether he lives or dies.  The Veteran endorsed nightmares, feelings of detachment, avoidance, irritability, depressed mood, and guilt.

At the September 2014 VA examination, the Veteran reported that, for the past three and a half years, he had been dating a woman whom he met through friends.  He described the relationship in positive terms.  He further indicated that he was still living with his disabled son.  He also stated that he sees his daughter approximately once every three weeks and that the relationship is generally positive.  The Veteran reported that he also maintains contact with his three siblings, but does not maintain contact with other extended family members.  He reported that he last worked in 2009, and that he currently receives SSA disability benefits.

During the September 2014 VA examination, the Veteran was observed to be neatly and casually dressed.  He was articulate and cooperative with the assessment process.  The examiner describes the Veteran as "thoughtful."  He had normal speech.  The examination report does not include a GAF score.  The examiner opined that the Veteran's PTSD with major depressive disorder manifests in occupational and social impairment with reduced reliability and productivity.  The examiner further opined that, given the chronicity of his PTSD symptoms, the intense emotional distress he displayed during the assessment, and his history of not being able to consistently sustain employment, it is at least as likely as not, that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Analysis

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, for the entire rating period, the Veteran's PTSD with major depressive disorder manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that at times the Veteran has exhibited anhedonic, depressed, anxious, flat, sad, tearful, constricted, dysphoric, and fatigued mood and affect.  The Veteran has also reported frequently experiencing flashbacks that are "short-lived" in nature, particularly around Veteran's Day.  In addition, he has indicated that his alcohol use has been a form of self-medication for his PTSD and depression.  Furthermore, the Veteran has consistently reported throughout the rating period that he experiences sleep disturbances, that he tends to isolate himself, and that he has difficulty establishing and maintaining effective personal relationships.  However, the record also shows that the Veteran has maintained relationships with his children, some friends, and a girlfriend.  In fact, the record shows that for the entire rating period, the Veteran has provided care for his disabled son.  He was also able to travel to the Dominican Republic for a week in January 2012, and he lived with his girlfriend in May 2014 while recuperating from knee surgery.  The Veteran was independent in self-care throughout the entire rating period, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  His memory has been described as intact at all times.

The Board notes that the September 2014 VA examiner opined that the Veteran's PTSD with major depressive disorder manifestations are productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Such an opinion supports the Board's finding that the Veteran's PTSD with major depressive disorder symptomatology most closely approximates the severity contemplated by the 50 percent rating criteria.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD with major depressive disorder at any time during the appeal period.  The Veteran's PTSD with major depressive disorder has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence does not demonstrate functional impairment comparable to the severity of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Throughout the medical record, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate, though sometimes casual, in his appearance.  He has maintained relationships with his two children, his siblings, and some friends.  At the September 2014 VA examination he reported being in a relationship of three and a half years, and described the relationship in positive terms.  In January 2012, he traveled with friends to the Dominican Republic.  He told his mental health care provider that the trip was relaxing.  Overall, the Veteran's demonstrated functional impairment most closely approximates the 50 percent rating criteria for the entire rating period.  Therefore, a rating in excess of 50 percent for the PTSD with major depressive disorder was not warranted at any time during the appeal period.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran has reported symptoms that may be considered consistent with the 70 percent rating criteria.  For example, the Veteran has at times reported symptoms of paranoia.  Mental status examinations have consistently documented that the Veteran was negative for signs of paranoia during mental health treatment visits.  Thus, The Veteran's paranoia was not pervasive enough to manifest during mental health treatment visits.  In addition, at the January 2013 Board hearing, the Veteran described hypervigilance symptoms only of checking outside and making sure that the front door was locked.  The Veteran has been independent in his self-care and other activities of daily living.  In addition, the record shows that, during the rating period, the Veteran has interacted appropriately with VA health care providers and VA examiners at all times; he has maintained a relationship with a girlfriend for at least three and a half years; he has been able to maintain relationships with friends and family; he has been able to travel inside his local community, for example, to attend nighttime auctions, attend health care visits, and go to the beach; and he has been able to travel outside his local community, including internationally.  The Veteran's trip to the Dominican Republic with friends demonstrates not only that the Veteran is able to maintain effective relationships with others, but that he is also able to adapt to stressful circumstances, such as international travel.  The record does not show that the Veteran is in a near continuous state of panic that affects his ability to function independently, appropriately, and effectively.  It also has not resulted in disorientation or notable difficulty adapting to stressful circumstances.  The Veteran's paranoia therefore does not rise to the level of impairment contemplated by the 70 percent rating criteria.

In addition, the Veteran at times has reported passive suicidal thoughts.  In April 2011, the Veteran even reported having a poorly formed suicidal plan involving walking into the ocean.  However, the Veteran at no time during the rating period endorsed having an actual intent or a fully formed plan to commit suicide.  In addition, the Veteran has reported homicidal ideation on occasion.  However, the record indicates that such ideations were transient, were not accompanied by actual intent or plan, and were usually directed at specific people who had hurt the Veteran in the past.  The Veteran also denied suicidal and homicidal ideation on several occasions during the rating period.  Therefore, although the Veteran did report suicidal and/or homicidal ideation multiple times during the rating period, such ideations were transitory and not accompanied by a fully formed plan or actual intent.  The Board does not minimize the gravity of the Veteran's homicidal and suicidal ideations.  These are serious symptoms.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, the Board finds that, overall, the Veteran's psychiatric symptomatology most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Therefore, an initial disability rating of 50 percent is warranted despite the Veteran's suicidal and homicidal ideations.  38 C.F.R. § 4.7.

The Board also acknowledges that the Veteran has reported irritability, including episodes of road rage.  However, the record does not show that the Veteran's irritability was accompanied by periods of violence.  In addition, the Veteran's statements at the May 2009 VA examination suggest that his feeling of road rage were not accompanied by physical acts of aggression.   As such, the record does not show that the Veteran exhibited, during the rating period, impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran has been able to maintain relationships with friends, family, and a romantic interest despite his irritability.  Accordingly, the record shows that the Veteran may have difficulty establishing and maintaining effective relationships, which is a symptom expressly contemplated by the 50 percent rating criteria.  However, he has not shown complete inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  In view of the evidence as a whole, the Board concludes that the Veteran's PTSD with major depressive disorder most closely approximates the severity contemplated by the 50 percent rating criteria despite his irritability.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD with major depressive at any time during the appeal period.  The Veteran's PTSD with major depressive disorder has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal memory and normal thought process at all times.  He has not endorsed or exhibited persistent delusions or hallucinations.  He has been cooperative with healthcare providers and VA examiners at all times.  He also behaved appropriately at his March 2011 and January 2013 VA hearings.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Rather, the Veteran's demonstrated level of functional impairment most closely approximates the 50 percent rating criteria for the entire rating period.  Therefore, a rating in excess of 50 percent for the PTSD with major depressive disorder was not warranted at any time during the appeal period.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran reported to the April 2011 VA examiner that he periodically sees fully formed individuals whom he does not know.  However, he did not describe significant anxiety concerning those events.  He has never been noted on mental status examination as exhibiting overt signs of hallucinations.  Thus, the record shows that the Veteran has reported hallucinations, but does not show that those hallucinations are of a persistent nature, as contemplated by the 100 percent rating criteria.  The Veteran's overall disability picture most closely approximates the level of impairment contemplated by the 50 percent rating criteria despite the reported hallucinations.

In addition, the Board again acknowledges that the Veteran has reported suicidal ideation and homicidal ideation.  However, as discussed above, these ideations were not accompanied by fully formed plans or actual intent.  The homicidal ideations were usually directed toward specific people who had wronged the Veteran in the past.  The Board observes that the record contains no evidence of any suicide attempts or acts of physical aggression toward others.  Again, the Board does not minimize the gravity of these symptoms.  However, the Board finds that the suicidal ideations and homicidal ideations do not demonstrate that the Veteran is in persistent danger of hurting himself or others, as contemplated by the 100 percent rating criteria.  As such, the Board concludes that the Veteran's overall symptomatology most closely corresponds to the 50 percent rating criteria in terms of severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Therefore, an initial disability rating of 50 percent is warranted despite the reported hallucinations, suicidal ideations, and homicidal ideations.  38 C.F.R. § 4.7. 

The Board acknowledges that the April 2011 VA examiner opined that the Veteran's PTSD with major depressive disorder results in "deficiencies in most of the following areas including family relations, work, and mood."  This opinion suggests that the Veteran's PTSD with major depressive disorder may warrant a higher initial rating of 70 percent.  In determining the probative value to be assigned to a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, at the examination, the Veteran reported a range of psychiatric symptoms, including limited social engagement, lack of hobbies, nightmares, intrusive recollections, social isolation, irritability, and sadness.  However, on mental status examination, the Veteran was neatly dressed, appropriately groomed, and fully oriented.  The Veteran did have a dysphoric mood and flat affect and teared up at points, but he managed to maintain his composure, and had normal thought process without loose associations.  There was no evidence of hallucinations, and the Veteran's insight and judgment were grossly intact.  In summary, the Veteran had a normal mental status examination.  Furthermore, as summarized and explained above, the record as a whole shows that, during the rating period, the Veteran has been able to maintain family and social relationships, remain independent in his activities of daily living, and adapt to stressful situations, including international travel.  He has not exhibited symptoms such as obsessional rituals, altered mental status, spatial disorientation, or poor hygiene.  Moreover, the April 2011 VA examiner appears to base his opinion largely on the fact that the Veteran has had difficulty obtaining employment positions that require interaction with others, and that the Veteran is in receipt of SSA disability benefits.  Yet, the examiner acknowledges that the Veteran does not have difficulty taking care of his activities of daily living and that his decline in functioning had been only "mild" since the Veteran's previous VA examination.  In rendering the opinion, the examiner does not acknowledge the Veteran's normal mental status examination.  The examiner's opinion does not reflect consideration of the record as a whole, or consideration of the specific rating criteria as set forth in the regulations.  As such, the April 2011 VA examiner's opinion is based on a limited portion of the Veteran's disability picture, and is inconsistent with other information contained within the examiner's report and within other evidence of record.  Therefore, the Board finds that the April 2011 VA examiner's opinion is not due probative value.  As such, it is not determinative of the rating to be assigned.  The Board concludes that, contrary to the April 2011 VA examiner's opinion, the Veteran's demonstrated overall functional impairment most closely approximates the severity contemplated by the 50 percent rating criteria for the entire appeal period, and a rating in excess of 50 percent for the PTSD with major depressive disorder is not warranted.

The Board also acknowledges Dr. Amatruda's opinions in his letters dated October 2009, September 2010, and March 2011.  In October 2009, Dr. Amatruda opined, "Given the co-existence of these chronic psychiatric conditions, [the Veteran] is unable to sustain employment at this time, and in my opinion, it is unlikely that he will ever be able to resume work of any kind."  In September 2010, Dr. Amatruda opined, "Given the co-existence of these chronic psychiatric conditions, [the Veteran] is unable to sustain employment . . . ."  In March 2011, Dr. Amatruda stated, "I have observed minimal improvement in [the Veteran's] clinical presentation; however his alcohol use has been slightly less.  The Veteran continues to report a disrupted sleep pattern, active PTSD symptoms (i.e., intrusive thoughts and nightmares) and feeling chronically overwhelmed and hopeless.  In addition, [the Veteran] is socially avoidant and distrustful of people in general."  Dr. Amatruda then opined, "Given the magnitude of his ongoing psychiatric symptoms, in my opinion, it is unlikely that he will ever be able to resume work of any kind."  Dr. Amatruda is the Veteran's treating physician, and therefore is fully informed of the pertinent factual premises of the Veteran's PTSD with major depressive disorder.  In addition, the three letters provide fully articulated opinions.  However, Dr. Amatruda's October 2009 and September 2010 opinions are conclusory statements that are not supported by reasoned analysis.  In addition, although Dr. Amatruda provided with his March 2011 opinion a general description of the Veteran's symptoms, he does not provide any rationale as to why those symptoms render the Veteran unable to perform work of any kind.  As discussed in detail above, the Board has considered the Veteran's psychiatric symptomatology throughout the rating period and has concluded that it is not consistent with occupational and social impairment, with deficiencies in most areas; or with total occupational and social impairment.  In so finding, the Board considered the PTSD symptoms listed by Dr. Amatruda in his March 2011 letter.  As such, Dr. Amatruda's October 2009, September 2010, and March 2011 opinions are inconsistent with the record as a whole and lack convincing explanation to support the conclusions reached.  Therefore, the Board finds Dr. Amatruda's conclusory opinions do not constitute probative evidence.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.  Rather, the Board assigns probative value to the medical findings of record, and concludes that the Veteran's demonstrated overall functional impairment most closely approximates the severity contemplated by the 50 percent rating criteria for the entire appeal period, and a rating in excess of 50 percent for the PTSD with major depressive disorder is not warranted.

The Board recognizes that the Veteran has not worked since 2009, and that he has reportedly lost jobs in the past due to irritability and yelling at people.  See, e.g., September 2014 VA examination report.  The fact that the Veteran's PTSD with major depressive disorder results in occupational impairment has been considered by the Board.  However, the fact that he is not working does not by itself define his level of impairment, and does not by itself demonstrate that a higher rating is warranted.  Specifically, it does not, in and of itself, demonstrate that the Veteran has occupation and social impairment in most areas, or that the Veteran has total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the above discussion, the Board detailed the factors constituting the Veteran's overall disability picture.  The Board has coordinated the Veteran's demonstrated level of impairment with the rating criteria.  See 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the record shows that the Veteran has not worked in several years, it also shows that, overall, the Veteran's psychiatric symptomatology most closely approximates the level of severity contemplated by the 50 percent rating criteria.  Therefore, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for the PTSD with major depressive disorder despite the fact that he has not worked in several years.

The Board recognizes that the Veteran was assigned GAF scores as low as 50, indicating serious to major impairment.  However, the Board notes that the Veteran was assigned his lowest GAF score of 50 shortly after Veteran's Day in November 2011.  At that visit, the Veteran reported that his PTSD symptoms are heightened around Veteran's Day "year after year."  Thus, the GAF score of 50 was assigned in the context of a seasonal stressor, and is not indicative of the Veteran's general level of functioning.  Furthermore, during the rating period the Veteran was assigned GAF scores as high as 70, indicating only mild symptoms or some difficulty in social or occupational functioning.  Moreover, for most of the rating period, the Veteran was assigned GAF scores between 55 and 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning, which is generally consistent with the 50 percent rating criteria.  The Board notes that a GAF score is only one component of a Veteran's disability picture.  The Board assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of 50 percent.

The Board notes that the Veteran, as a lay witness not shown to have specialized medical knowledge or expertise, is competent to report symptoms of his PTSD with major depressive disorder, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Board concludes that the findings of record provided by medical professionals are more probative given the professionals' expertise in evaluating mental disorders.  The most probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's service-connected PTSD with major depressive disorder at any time during the appeal period.

In light of the above, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with major depressive disorder at any time during the appeal period.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD with major depressive disorder is inadequate.  The Veteran did not claim that his disability is exceptional or unusual.  He simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD with major depressive disorder symptomatology has not been shown to be productive of the level of functional impairment described under the 70 percent or 100 percent rating criteria.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD with major depressive disorder symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In a claim for a TDIU, applicable regulations place responsibility for the ultimate  determination of whether a veteran is capable of securing or following substantially gainful employment on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, the Veteran contends that his service-connected disability prevents him from securing or following a substantially gainful occupation.  During the appeal period, service connection has been in effect only for PTSD with major depressive disorder, rated as 50 percent disabling.  Thus, the Veteran has a single service-connected disability ratable at less than 60 percent disabling, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must consider whether the evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disability so as to warrant referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The above "Summary of the Evidence" is incorporated herein by reference.  However, the Board will provide a discussion below of evidence particularly relevant to the issue of entitlement to a TDIU.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in November 2009 and September 2014.  Both forms show that the Veteran has a high school education with no further vocation training.  The September 2014 form shows that the Veteran was last employed full-time in auto sales in 2009.  The November 2009 form shows additional work history in other sales positions.

During the May 2009 VA examination, the Veteran reported that he had a temporary job collecting census data.  Prior to that, he worked as a salesman for seven years and his last job ended for sub-optimal performance.  In June 2009, the Veteran stated that he was not working at the time, but had a temporary job collecting census data.  He noted that he previously worked as a salesperson, but was fired due to mood irritability.  In July 2009, the Veteran noted limited job prospects and expressed irritability and frustration over lack of success finding work.  In September 2009, the Veteran stated that he was planning to work part-time on a short-term basis with the census bureau, and indicated that the job was "low stress."

In August 2009, the SSA determined that the Veteran was disabled and unemployable based on his anxiety disorder and alcohol abuse, effective October 13, 2008.

In October 2009, a VA physician reported that the Veteran's PTSD symptoms "all impair his ability to work at this point."  In an October 2009 letter, Dr. Amatruda reported that, given the co-existence of the Veteran's chronic psychiatric conditions, the Veteran was "unable to sustain employment at this time, and in my opinion, it is unlikely that he will ever be able to resume work of any kind."  In a September 2010 letter, Dr. Amatruda again stated that, given the co-existence of the Veteran's chronic psychiatric conditions, the Veteran is unable to sustain employment.  In a March 2011 letter, Dr. Amatruda stated, "I have observed minimal improvement in [the Veteran's] clinical presentation; however his alcohol use has been slightly less.  The Veteran continues to report a disrupted sleep pattern, active PTSD symptoms (i.e., intrusive thoughts and nightmares) and feeling chronically overwhelmed and hopeless.  In addition, [the Veteran] is socially avoidant and distrustful of people in general."  Dr. Amatruda then opined, "[g]iven the magnitude of his ongoing symptoms, in my opinion, it is unlikely that he will ever be able to resume work of any kind."

During the March 2011 hearing before the RO, the Veteran testified that he had not worked for the prior few years, and indicated that he used to work in sales, but had trouble interacting with others.

During an April 2011 VA examination, the Veteran reported that he was unemployable due to his PTSD because he had difficulty interacting with other people.  However, he reported that he worked periodically since his last VA examination, and that his employment consisted of a temporary job for the census bureau collecting data on households.  He explained that he previously worked as a salesman for a package company and that he was terminated due to difficulty getting along with management and colleagues.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a mental status examination, the VA examiner concluded that, although the Veteran's PTSD had an impact on his ability to maintain steady employment, it did not render him completely unemployable.  The examiner explained that, although the Veteran had difficulty obtaining employment in positions that require him to interact effectively with individuals, he was able to successfully complete a job with the census bureau.  Thus, the examiner concluded that the Veteran would be able to perform in a position where he was not required to interact frequently with work colleagues or the general public, and was not unemployable due to his PTSD.

During the January 2013 Board hearing, the Veteran reported that he feels he is unable to work due to his depression and his inability to interact with others.  He noted that he was receiving SSA disability benefits for his psychiatric disorders, and was found unemployable by the SSA.

The September 2014 VA examiner opined that the Veteran's irritability has caused the Veteran the most impairment over the years, negatively affecting his relationship with his children and causing difficulty for him at multiple jobs.  During the examination, the Veteran reported he had not worked since 2009, that the longest he held a job was five years, and that his irritability and yelling at people was responsible for most of his lost jobs over the years.  The Veteran reported receiving SSA disability benefits.  The examiner opined that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

After thorough consideration of the evidence of record, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to the service-connected disability.  Specifically, throughout the record it is noted that the psychiatric symptom most affecting the Veteran's employability is his irritability and difficulty with social interaction.  The Veteran has repeatedly contended that his prior jobs, including his last full-time position that ended in 2009, ended due to such symptoms.  However, the record shows that, during the appeal period, the Veteran has maintained relationships with his children, some friends, and a girlfriend.  He has functioned in the local community and has traveled internationally.  He has been able to care for his disabled son.  He has interacted appropriately with health care providers and VA examiners.  The record shows that the Veteran successfully completed a temporary job collecting census data during the appeal period.  Such a job likely involved interacting with others.  In summary, the Veteran has reported irritability that hinders his ability to work, but the record does not show that his PTSD with major depressive disorder manifests as an inability to establish and maintain effective relationships, or an inability to behave in a socially acceptable manner in general.  Rather, the evidence indicates that he would be able to perform work involving limited social interaction.

Furthermore, the Veteran has reported psychiatric symptoms that would negatively affect his ability to concentrate and persist in a work or work-like environment.  These symptoms include intrusive memories and flashbacks, flattened affect, mood disturbances, and sleep disturbances.  However, the Veteran has been able to interact appropriately with health care providers throughout the appeal period.  In addition, the Veteran presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  His memory has been described as intact at all times.  Furthermore, he reported attending nighttime auctions and watching television in his free time.  He has been independent in self-care throughout the entire appeal period, and is able to make simple meals for himself.  He has even cared for his disabled adult son.  He has also indicated that he drives.  Such activities necessarily require a functional level of concentration and persistence consistent with at least unskilled work.

The Veteran has not contended, and the record does not show, that the service-connected PTSD with major depressive disorder imposes any physical limitations on the Veteran's ability to perform work.

Accordingly, the record shows that the Veteran's PTSD with major depressive disorder symptomatology negatively impacts his ability to interact socially and his ability to concentrate and persist.  However, the record shows that the Veteran is able to interact with others in an appropriate manner, and can concentrate and persist at a level consistent with at least unskilled work.  The Veteran has no demonstrated physical limitations that have been medically attributed to his service-connected disability.  The record therefore does not show that the Veteran is unable to secure or follow a substantially gainful occupation.  Rather, the record shows that the Veteran would be able to secure or follow an unskilled job involving little social interaction.

In arriving at this conclusion, the Board has considered the Veteran's education and occupational background.  The Veteran has a high school education and work experience in sales.  At his March 2011 hearing before the RO, the Veteran indicated that his last job did not involve interaction with the public, but did require interaction with companies.  The Board finds that it is likely that the Veteran's other past sales positions would also have required social interaction.  As such, the Veteran would unlikely be able to perform such positions given his difficulties with social interaction.  However, neither the Veteran's education nor his past work experience negatively affect his ability to secure and follow a substantially gainful occupation that is unskilled in nature and involves little social interaction.  A high school education would not prevent the Veteran's from entering into unskilled work.  In addition, the Veteran's level of social function, as demonstrated in the medical evidence of record, would not preclude securing or following a substantially gainful occupation involving less social interaction.

The Board has also considered the relevant opinion evidence.  The April 2011 VA examiner opined that the Veteran's PTSD and depressive symptoms have an impact on his ability to maintain steady employment and his ability to maintain close interpersonal relationships, but do not render him completely unemployable.  In that regard, the examiner explained that the Veteran may have difficulty obtaining employment in positions that require him to interact effectively with individuals, but that the Veteran's successful completion of the temporary job with the census bureau indicates that he would be able to perform in a position where he was not required to interact frequently with work colleagues or the general public.  The Board assigns some probative value to this opinion because it was rendered by a medical professional who was fully informed of the pertinent factual premises of the case.  However, the opinion is not due great probative value because it is not supported by a full rationale.  Specifically, the VA examiner offered as rationale for the opinion that the Veteran is not completely unemployable only the fact that the Veteran completed a temporary position with the census bureau.  The Board agrees that this demonstrates that the Veteran is capable of performing work and work-like tasks.  However, under VA regulations, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Given the temporary nature of the census bureau job, it is unclear whether the Veteran's job was more than marginal employment.  Therefore, the Board does not find that the Veteran's successful completion of that job is indicative of the Veteran's ability to secure or follow a substantially gainful occupation.  Nevertheless, the April 2011 VA examiner's opinion is supported by the other evidence of record, as summarized above, which shows that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.

The Board has also considered Dr. Amatruda's opinions in his letters dated October 2009, September 2010, and March 2011.  Initially, the Board notes that it cannot accept Dr. Amatruda's October 2009 and September 2010 conclusory opinions that the Veteran is unable to perform work of any kind, as the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, but rather one reserved to the VA.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16; Floore, 26  Vet. App. at 381 (2013).  Dr. Amatruda did not support his October 2009 and September 2010 opinions with reasoned rationale.  Because Dr. Amatruda's October 2009 and September 2010 opinions are unsupported by rationale, are conclusory, and are on a matter reserved to the VA, they are not due probative value.  Instead, the Board affords greater probative value to the clinical findings of record summarized above, which show that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.

As to Dr. Amatruda's March 2011 opinion, Dr. Amatruda is the Veteran's treating mental health provider, and therefore is fully informed of the pertinent factual premises of the Veteran's PTSD with major depressive disorder.  In addition, the opinion is fully articulated.  However, although Dr. Amatruda provided with his March 2011 opinion a general description of the Veteran's symptoms, he did not provide any rationale as to why those symptoms render the Veteran unable to perform work of any kind.  As discussed in detail above, the Board has considered the Veteran's psychiatric symptomatology throughout the appeal period and has concluded that it is not consistent with the 100 percent schedular rating criteria, i.e., total occupational and social impairment, or with an inability to secure or follow a substantially gainful occupation.  In so finding, the Board considered the PTSD symptoms listed by Dr. Amatruda in his March 2011 letter.  As such, Dr. Amatruda's March 2011 opinion is inconsistent with the record as a whole and lacks convincing explanation to support the conclusions reached.  Therefore, the Board finds Dr. Amatruda's March 2011 is entitled little, if any, probative value.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.  Rather, the Board assigns more probative value to the clinical findings of record, and concludes that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.

The Board has also considered the September 2014 VA examiner's opinion.  The September 2014 VA examiner opined that it is at least as likely as not, that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  As a rationale for the opinion, the examiner cited the chronicity of the Veteran's PTSD symptoms, the intense emotional distress he displayed during the examination, and his history of not being able to consistently sustain employment.  The Board observes that the opinion was based on an interview with the Veteran and a review of the claims file.  The examiner was therefore fully informed of the pertinent factual premises of the case.  However, the record shows that, despite a wide range of psychiatric symptoms, including intrusive memories and flashbacks, flattened affect, mood disturbances, and sleep disturbances, the Veteran has been able to interact appropriately with health care providers throughout the appeal period.  In addition, the Veteran presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  Furthermore, he reported attending nighttime auctions and watching television in his free time.  He has maintained relationships with family, friends, and a romantic interest.  He has been able to travel inside and outside of his local community, including to an internation destination.  The VA examiner's opinion does not reflect consideration of these factors.  It also does not reflect consideration of whether the Veteran could secure or follow a substantially gainful occupation involving little social interaction.

Moreover, based on her interview with the Veteran and her review of the claims file, the September 2014 VA examiner also opined that the Veteran's service-connected PTSD with major depressive disorder manifests in occupational and social impairment with reduced reliability and productivity.  Thus, the examiner's statements are inconsistent with one another.  The examiner first states that the Veteran only has reduced reliability and productivity, and then states that the Veteran is completely precluded from securing or following a substantially gainful occupation.  As such, the Board finds the Board finds that the September 2014 VA examiner's opinion is conclusory and inconsistent with other evidence of record, including the examiner's own findings.  It is therefore not supported by an adequately reasoned analysis, and is not due substantial probative value.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the Veteran has been found disabled for SSA purposes.  The Court has emphasized that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the SSA explained its reasons for finding the Veteran disabled in a Disability Determination Explanation (DDE) signed in June 2009.  The DDE reveals that the determination was based on diagnoses for anxiety disorder and alcohol addiction disorder, and an opinion from a medical consultant that the Veteran meets SSA regulatory listing 12.06.  The SSA medical consultant wrote, "Symptoms include flashbacks, nightmares, depressed affect, paranoid stance.  No suspicion of dissimulation."  The medical consultant further wrote, "Treatment essentially has just started.  It is doubtful he'll remit within the next several [months] but since this is early treatment and there is a possibility of remission I suggest short diary."  Thus, the medical consultant noted that the Veteran had just begun psychiatric treatment.  As such, the opinion that the Veteran was disabled under a SSA regulatory listing was based on a limited record.

In developing the Veteran's claim, VA has obtained treatment records dated since June 2009, when the SSA determination was made.  As summarized above, those updated records show that the Veteran has been able to maintain relationships with family, friends, and a romantic interest.  He has been able to attend to his own self-care and care for his disabled son.  He has been able to travel locally and even internationally.  He has participated in nighttime auctions, completed temporary employment with the census bureau, and enjoyed spending time at the beach.  Although the Veteran has ongoing psychiatric symptomatology, the record, including that dated since the June 2009 SSA DDE, shows that the Veteran has maintained a level of functioning consistent with an ability to secure or follow at least unskilled work involving little social interaction.  In summary, the SSA determination was based on an incomplete record, and was reached based on SSA's own regulatory framework.  The Board therefore does not find that SSA's determination is substantially probative in showing that the Veteran is entitled to a TDIU under the statutes and regulations pertinent to VA's decision making.  Rather, the Board assigns more probative value to the clinical findings of record, and concludes that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.

The Board has also considered the Veteran's lay statements that his service-connected disability prevents him from securing or following substantially gainful employment.  See, e.g., Notice of Disagreement, received in August 2010.  The Veteran's has asserted that he has difficulty with social interaction and concentration such that he is unemployable.  The Board finds that the Veteran is credible in his belief that he is unemployable.  However, the Veteran's statements are contrary to the evidence of record.

Specifically, as detailed above, the record shows that the Veteran has maintained relationships with his children, some friends, and a girlfriend.  He has functioned in the local community and has traveled internationally.  He has been able to care for his disabled son.  He has interacted appropriately with health care providers and VA examiners throughout the appeal period.  The record shows that the Veteran successfully completed a temporary job collecting census data during the appeal period.  Such a job likely involved interacting with others.  The Veteran has been able to interact appropriately with health care providers throughout the appeal period.  In addition, the Veteran presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  His memory has been described as intact at all times.  Furthermore, he reported attending nighttime auctions and watching television in his free time.  He has been independent in self-care throughout the entire appeal period, and is able to make simple meals for himself.  He has even cared for his disabled adult son.  The record does not demonstrate a level of symptomatology consistent with an inability to secure or follow a substantially gainful activity of an unskilled nature that involves little social interaction.  Consequently, the Board finds the Veteran's statements concerning his unemployability due to service-connected disability inconsistent with the clinical evidence of record.  As such, the Board does not assign substantial probative value to the Veteran's statements.

The Board recognizes that the Veteran has not worked since 2009, and that he has reportedly lost jobs in the past due to irritability and yelling at people.  See, e.g., September 2014 VA examination report.  The fact that he is not working does not by itself demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation.  In the above discussion, the Board detailed the effect the Veteran's service-connected disability has on his ability to secure or follow a substantially gainful occupation.  The Board has acknowledged that the Veteran has lost jobs due to irritability and difficulty with social interaction.  The Board has further acknowledged that the Veteran likely also would have difficulty with concentration and persistence due to his service-connected disability.  Although the record shows that the Veteran has not worked in several years, it also shows that, overall, the Veteran's psychiatric symptomatology would not prevent him from securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.  The Board finds the fact that the Veteran has not worked in several years to be less probative than the clinical evidence of record.

The Board also recognizes that the Veteran's service-connected disability negatively affects his ability to work.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App.at 363.  In this case, the Veteran's PTSD with major depressive disorder has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  As discussed above, the rating criteria for Diagnostic Code 9411 expressly contemplate symptomatology that would impact a veteran's ability to work.  The Veteran's 50 percent schedular rating for his service-connected PTSD with major depressive disorder adequately addresses his impaired industrial capacity.  The probative evidence of record shows that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction despite his service-connected disability.

In summary, the  Board affords greatest probative value to the clinical evidence of record.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to unskilled work involving little social interaction.  He does not have any physical limitations that are attributable to his service-connected disability.  He has a high school education and a history of working in sales.  Although the Veteran's occupational history shows that he would be unable to follow work involving regular social interaction, it does not show that the Veteran would be unable to secure or follow employment involving little social interaction.  The Veteran's high school education would not limit his ability to secure or follow substantially gainful unskilled employment.  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a), and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disability.  Thus, the Board finds that the issue need not be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.  Accordingly, a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with major depressive disorder is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


